                                      Law Offices of

                              OLIVER ZHOU
                                100 Bowery, Suite 300
                                 New York, NY 10013
                                 Tel: (212) 226-9442
                                 Fax: (212) 226-9471
Member NY & NJ Bars               www.ozhoulaw.com                                     Of Counsel
                                 Email: ozhoulaw888@gmail.com                          David Harris
                                    March 2, 2020

The Hon. Katherine Polk Failla
40 Foley Square, Courtroom 618
New York, NY 10007

Re:    Antolin v. N. Corporation et al
       Case No.: 1:19-cv-07385 KPF
                                                          MEMO ENDORSED
Dear Hon. Failla:

This firm has been retained to represent the defendants in connection with the matter referenced
above. This letter is written in response to the plaintiff’s letter motion dated February 28, 2020.
First, the plaintiff’s counsel has never called my office as he claimed, other than two short email
exchanges we had. Quite the contrary to what he claimed, he has never notified me before he filed
this letter motion, even though on February 25, 2020, I sent email to him requesting him to answer
the defendant’s interrogatory and discovery, Exhibit 1.

Second, the plaintiff requested to have the restaurant inspected and I notified him on February 11,
2010 that the plaintiff can inspect the defendant’s restaurant in the next ten days by picking up a
date and time for the inspection. However, to date the plaintiff has neither came to inspect the
subject premises, nor provided a schedule regarding the inspection. Exhibit 2. Third, the
defendants sent Interrogatory and Discovery to the plaintiff, but the plaintiff either objected or
dodged to provide no answer in substance, nor did he produce any documents. Exhibit 3. I realized
that your Honor requested us to bring the discovery dispute to your attention before Feb 6, 2020.
However, by the time I got all these records from the prior attorney, I already missed the deadline.
I apologized for the delay.

Fourth, the defendant has answered and produced large amount of documents to the plaintiff, and
the defendants have substantially complied with all the discovery requests of the plaintiff. Exhibit
4. They are in the process to supplement some additional materials to the best of their ability.

The records speak for what happened in this matter. The defendants will comply with all the orders
of your Honor. Thank you for your courtesy and attention.

Respectfully submitted,
/s/Oliver Zhou
OZ:wc
Enc.
The Court is in receipt of Plaintiff's February 28, 2020 motion to
compel Defendants' to comply with their discovery obligations and to
strike Defendants' pleadings (Dkt. #33), and Defendants' March 3,
2020 letter in opposition (Dkt. #34). The Court understands that
Defendants have failed to comply fully with Plaintiff's outstanding
discovery requests. Defendants are hereby ORDERED to comply with or
respond to all of Plaintiff's discovery requests on or before March
18, 2020. If Plaintiff believes that Defendants' have still failed to
comply with their discovery obligations, Plaintiff's counsel is
directed to contact Defendants' counsel immediately to discuss those
supposed deficiencies and attempt to work out a mutually agreeable
solution. If, after engaging in this discussion, Plaintiff continues
to believe that Defendants have not complied with their discovery
obligations, Plaintiff shall notify the Court in advance of the March
27, 2020 deadline for Defendants to complete fact discovery. If
Defendants fail to comply with their discovery obligations, the Court
will seriously consider a motion for sanctions against Defendants
pursuant to Federal Rule of Civil Procedure 37.

In their March 3, 2020 letter in opposition to Plaintiff's motion to
compel, Defendants notified the Court for the first time of their
belief that Plaintiff has failed to fully comply with his discovery
obligations. (Dkt. #34). But the deadline for Plaintiff to complete
fact discovery was January 14, 2020. (Dkt. #24). Further, Defendants
were ordered to notify the Court on or before February 6, 2020, if
they believed that Plaintiff had failed to comply with his discovery
obligations. (Dkt. #32). Thus, Defendants are nearly one-month late
in notifying the Court of Plaintiff's allegedly deficient discovery
responses. In light of this, and Defendants' dilatory tactics over
the course of this litigation, the Court will not reopen fact
discovery as to Plaintiff.

Dated:   March 4, 2020            SO ORDERED.
         New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
